Title: To James Madison from Frederick Jacob Wichelhausen, 8 April 1801 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


8 April 1801, Bremen. Acknowledges receipt of Marshall’s 4 Jan. letter. Danish troops have taken possession of Hamburg, Lübeck, and nearby territories to obstruct British communications with continent. On 7 Apr., Bremen senate received letter from Prussian cabinet informing them of the necessity for Prussian troops to march through city to occupy Elbe, Weser, and Ems rivers; some soldiers will be quartered in Bremen. Convention has been concluded between Hanover and Prussia whereby the former will be taken under administration of king of Prussia and occupied by Prussian troops. Reports death of Russian czar Paul on 24 Mar. and succession by Alexander.
 

   
   RC (DNA: RG 59, CD, Bremen, vol. 1). 2 pp.; addressed to Marshall.



   
   A full transcription of this document has been added to the digital edition.

